           Case 1:19-mc-00134-PKC Document 16 Filed 04/19/19 Page 1 of 1



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100


                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7150

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                     michaelcarlinsky@quinnemanuel.com




April 19, 2019

Via ECF

Hon. P. Kevin Castel
United States District Judge
United States District Court, Southern District of New York
500 Pearl Street
Courtroom 11D
New York, New York 10007

Re:     In re Application of CA Investment (Brazil) S.A. For An Order to Take Discovery For
        Use In Foreign Proceedings Pursuant to 28 U.S.C. § 1782, 19-MC-00134-PKC
        (S.D.N.Y.)

Dear Judge Castel:

        We represent Eldorado Brasil Celulose S.A. (“Eldorado”) in the above-captioned matter.

       Following the Court’s order granting Eldorado’s motion to intervene, ECF No. 14, and as
noted in our pre-motion letter, ECF No. 11 at 5, Eldorado has conferred and agreed on a
proposed briefing schedule with Petitioner CA Investment (Brazil) S.A. for Eldorado’s motion to
vacate the Court’s March 21, 2019 order, and/or quash the subpoenas issued pursuant to 28
U.S.C. § 1782 (“Motion”). We therefore write to jointly request that the Court approve of the
attached joint stipulation setting the briefing schedule for the Motion.

       As noted in Eldorado’s April 17 letter, ECF No. 11 at 5, CA Investment has agreed to
stay Respondents’ compliance with each of the subpoenas pending resolution of Eldorado’s
Motion.

                                                      Respectfully submitted,

                                                      /s/ Michael B. Carlinsky

                                                      Michael B. Carlinsky

Cc: All counsel of record (via email)

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
